Citation Nr: 1636596	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09- 35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left hand

2.  Entitlement to service connection for osteoarthritis of the right hand

3.  Entitlement to service connection for osteoarthritis of the left hip

4.  Entitlement to service connection for osteoarthritis of the right hip


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 1984, March 2002
to June 2002, and March 2005 to June 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matters were remanded in March 2013 for further development.  

The issues of entitlement to service connection for osteoarthritis of the right and left hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An alleged left hip disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.

2.  An alleged right hip disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for osteoarthritis of the left hip have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for osteoarthritis of the left hip have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in March 2007, March 2010, and May 2013, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Service treatment records dated June 2005 reflect complaints of pain in the left shoulder, right knee, right foot, left arm, bilateral hands and bilateral hips (VBMS, 5/9/06, p. 1).  The date of onset was three weeks prior to treatment.  However, the report also stated that "these are all present for a few years, except new hip pain."  The Veteran was assessed with "arthritis - likely early osteoarthritis."  It is unclear whether this assessment was applicable to all or some the Veteran's painful joints.  In August 2005, the Veteran was noted to have a history of arthritis and gout.  He was assessed with chronic joint pain (VBMS, 5/9/06, pgs. 4-6).  Again, it is unclear as to whether these diagnoses applied to all or some of the Veteran's painful joints.  In an April 2006 post deployment questionnaire, the Veteran reported bilateral hip pain (VBMS, 1/22/07, p. 4).  In May 2006, the Veteran completed a Report of Medical Assessment.  When asked if he suffered from any injury or illness while on active duty for which he did not seek medical care, he responded in the affirmative and stated: "hips pain." (VBMS, 11/14/11, pgs. 82-83).

The Veteran underwent a VA examination in March 2007.  He stated that his bilateral hip pain began in 2005.  He stated that it occurred while walking and running up a hill.  There was no traumatic injury.  He experienced stiffness
when walking, and constant pain.  He characterized the pain as aching and sharp; and he estimated the severity at 7/10.  The pain could be elicited by physical activity and was relieved by itself.  He stated that when in pain, he could function with medication.  He denied incapacitation.  There was no functional impairment.  

The examination included x-rays, and the radiologist's impression was that the Veteran had minimal bilateral hip osteoarthritis (VBMS, 3/9/07, p. 1).  The March 2007 VA examiner noted that the x-rays of both hips showed degenerative arthritis changes.  The examiner diagnosed the Veteran with degenerative joint disease of metacarpophalangeal (hand) joints.  Subjective factors included pain while walking; and objective factors included x-rays showing degenerative arthritis.  

X-rays taken in September 2007 were negative for AP pelvis and bilateral hips (VBMS, 11/14/07, p. 1).  

The Veteran underwent another VA examination in March 2010 (VBMS, 7/30/10).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his hips began bothering him in 2005 while training in Afghanistan.  The examiner noted subjective reports of pain bilaterally.  There was no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, symptoms of inflammation, or flare-ups.  

The examiner answered "yes" to the question of whether or not the Veteran had constitutional symptoms of arthritis.  However, upon reading the examination report in toto, it is clear that this is a reference to bilateral knee arthritis (for which the Veteran was also being examined and for which he is already service connected).  Regarding the left and right hips, the only symptom listed was tenderness.  There was no objective evidence of pain with active range of motion.  X-rays were negative.  The examiner noted that there were no significant effects on the Veteran's usual occupation, and there were no effects on his usual daily activities.  The diagnosis was "normal exam bilateral hips."  

The examiner opined that the bilateral hip disability was not caused or aggravated by service.  His rationale was that the Veteran had a normal examination of the hips (VBMS, 7/30/11, p. 23).  

The Veteran underwent another VA examination in May 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that bilateral hip pain began during basic training (either 2004 or 2005) and that there was no trauma or falls involved.  He denied flare-ups.  The Veteran reported pain on movement; but there was no localized tenderness or pain to palpation for joints/soft tissue of either hip.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Regarding functionality, the Veteran reported that he is an electrician.  He reported pain with prolonged standing or kneeling during work.  He denied having missed any days of work.

The examiner opined that the Veteran's alleged bilateral hip disability was less likely than not incurred in or caused by service.  His rationale was that there were no objective signs of chronic pathology.  There appeared to be no limitations, indicating no arthritis to be present. 

Analysis

In its March 2013 remand, the Board noted that no entry examinations were conducted prior to the Veteran's active duty service.  Therefore, he was presumed sound upon entry.  In February 1999 and in March 2002, he reported taking mobic for arthritis, however it was unclear which joint or joints were affected.  The Board noted that to rebut the presumption of soundness, there must first be clear and unmistakable evidence that the condition pre-existed service.  With such a general finding of "arthritis," it was not clear that the Veteran had a bilateral hip disability prior to any period of active service.  Therefore, the Board found that the Veteran was presumed to be sound, and the question at issue was one of incurrence, not aggravation.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, it does not appear that even the first element of service connection has been met.  The Board recognizes that the Veteran reported pain in his hips during service, and that his symptoms have appeared to be consistent.  The Board also recognizes that a March 2007 radiologist assessed the Veteran with minimal bilateral hip osteoarthritis.  However, no other medical examiner has substantiated these findings.  To the contrary, three examiners have refuted these findings.  First, x-rays taken in September 2007 were negative for AP pelvis and bilateral hips.  Second, the March 2010 VA examiner listed the Veteran's only symptom as tenderness.  He found that x-rays were negative; and he diagnosed the Veteran with "normal exam bilateral hips."  Furthermore, he noted that the alleged disability did not have significant effects on the Veteran's occupation or usual activities of daily living.  Finally, the May 2013 VA examiner also found that there were no objective signs of chronic pathology.  

The Board once again recognizes that the Veteran is competent to report symptoms such as pain.  Moreover, his reports have been consistent.  However, symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

In this case, the preponderance of the evidence weighs against the existence of a current chronic disability.  

Noting the absence of a current chronic disability, the March 2010 and May 2013 VA examiners have opined that there is no nexus between the alleged disability and service.

The Board notes that in the absence of a current, chronic hip disability, and the absence of a nexus opinion that would link such a disability to service, the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for osteoarthritis of the right and left hips must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the left hip is denied.

Entitlement to service connection for osteoarthritis of the right hip is denied.


REMAND

In March 2013, the Board remanded the issues of entitlement to service connection for osteoarthritis of the right and left hands.  The basis for the remand was the fact that there was inconclusive and in some cases contradictory medical findings in the medical record, to include in prior VA examinations.  The Board remanded the claims so that the Veteran could undergo another VA examination.  

The Veteran underwent a VA examination in May 2013; and the VA examiner found that it was less likely than not that arthritis of the right and left hands was incurred in or caused by service.  The basis for the finding was January 2013 x-rays which purported showed early osteoarthritis of the right hand, with possible gouty arthritis in the left hand (VBMS, 6/6/13, pgs. 15, 23).  The Board has not been able to locate any such x-ray report.  Moreover, the Board has contacted the RO who also was unable to locate any such x-rays.  Given that the VA examiner's opinion is based on evidence not found in the record, the Board finds that the opinion is inadequate and that an additional remand is necessary.  

The RO should obtain an addendum opinion so that the examiner can provide an opinion that is substantiated by the evidence of record.  If the May 2013 VA examiner is unavailable, the RO should schedule the Veteran for another VA examination for the purpose of determining if the Veteran's right and left hand disabilities began during or are causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the May 2013 VA examiner.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any hand disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner is advised that no January 2013 x-rays were identified in the claims file.  

2.  If the May 2013 VA examiner is unavailable, the Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of his bilateral hand disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


